I dissent from the conclusion reached by the majority. The act makes an appropriation to the department of welfare for some one hundred and seventy hospitals. The appropriation was intended as an appropriation to *Page 550 
each of the several hospitals in the amounts shown opposite the hosiptals named, subject to regulations as to hospital service, looking toward a more efficient and economic administration of hospitals. Therefore, the act is, in effect, an appropriation to each hospital and the money can be used for no other purpose. This court said in Collins v. Martin, 290 Pa. 400, when a lump sum was given the department of welfare and was being paid to a sectarian hospital, that, "the moment one [a sectarian hospital] is selected, such selection has the effect of writing into the act the hospital thus chosen to the same effect as though an appropriation had been made to it direct."
Article III, section 15, of the Constitution provides: "The general appropriation bill shall embrace nothing but appropriations for the ordinary expenses of the executive, legislative and judicial departments of the Commonwealth, interest on the public debt and for public schools; all other appropriations shall be made by separate bills, each embracing but one subject."
The act under consideration does make one hundred and seventy distinct and independent appropriations by one bill, which embraces one hundred and seventy different subjects of appropriations, namely, money to be paid different hospitals. The reason for the adoption of this section may be found in the opinion of Mr. Justice MITCHELL in Com. v. Gregg, 161 Pa. 582,586: "The history and purpose of that section are well known. It was aimed at the objectionable practice of putting a measure of doubtful strength on its own merits, into the general appropriation bill, in legislative phrase tacking it on as a rider, in order to compel members to vote for it or bring the wheels of government to a stop." It was aimed at the practice of "log rolling" in legislation, so frequently condemned. The act under consideration is a direct violation of this provision. To uphold it is not to construe but to rewrite this section of the Constitution. *Page 551 
It usurps not legislative power but the power lodged in the people.
Justices SIMPSON and SCHAFFER joined in this dissent.